                               NOTE: CHANGES MADE BY THE COURT
                                                               JS-6




                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA


MARK RASMUSSEN, an individual,             Case No. 8:21-cv-01036-JLS-KES
                Plaintiff,                 ORDER GRANTING JOINT
                                           STIPULATION TO ARBITRATE
v.                                         DISPUTE AND STAY LAWSUIT
                                           (Doc. 12)
TERMINIX INTERNATIONAL,
INC.; and DOES 1 to 100, Inclusive,
                Defendants.



      Having reviewed the Joint Stipulation to Arbitrate Dispute and Stay Lawsuit
(Doc. 12), it is hereby ORDERED that:
      1.    Plaintiff Mark Rasmussen (“Plaintiff”) and Defendant The Terminix
International Company Limited Partnership (erroneously sued as “Terminix
International, Inc.”) shall submit the instant dispute, including all claims asserted
herein, to arbitration pursuant to the We Listen Dispute Resolution Plan (“Plan”);
      2.    The parties shall submit the entire Action to final and binding arbitration
before the American Arbitration Association in accordance with the terms of the Plan
and applicable law;
 1         3.     The parties shall mediate all claims asserted herein before proceeding to
 2   arbitration in accordance with the terms of the Plan;
 3         4.     The instant lawsuit shall be stayed pending the outcome of arbitration;
 4   and
 5         5.     This Court will retain jurisdiction to confirm any arbitration award upon
 6   timely application by a party.
 7   IT IS SO ORDERED.
 8
 9   Dated: July 02, 2021
10
                                        HON. JOSEPHINE L. STATON
11                                      UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
